Citation Nr: 0500015	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  00-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to November 
1968.  He was a member of the Navy Reserve until July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) and Insurance Center of 
the Department of Veterans Affairs (VA).

In his August 2000 substantive appeal, the veteran requested 
a local hearing at the RO.  In a letter dated in September 
2000, the RO informed the veteran that his hearing was 
scheduled for October 19, 2000.  An October 2000 RO Report 
reflects that the veteran elected an informal conference in 
lieu of the hearing.  As noted, a report of the informal 
conference is of record.


FINDINGS OF FACT

1.  The most current psychiatric examination reflects a 
finding that the veteran does not meet the diagnostic 
criteria for PTSD.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, an acquired mental 
disorder.

3.  The Report of Medical Examination for Release From Active 
Service reflects that the psychiatric area was assessed as 
normal.

4.  The veteran's claimed stressors on which a diagnosis of 
PTSD is based are not verified.

5.  The evidence of record does not show PTSD to be based on 
a verified stressor during his active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in June 1999.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error via the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's claim continued to be 
actively developed by the RO throughout the appeal period, 
and the RO developed extensive official ship records.  Third, 
in a letter dated in June 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain all of his VA 
treatment records and any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran to send any additional information or 
evidence in his possession.  In a statement dated in July 
2003, in response to the letter, the veteran informed the RO 
that there were no private treatment records to develop.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.  As 
noted, the veteran's case has been under continued 
development.  Further, the veteran obtained identical ship 
logs and submitted them to the RO.  Although these records 
were duplicates of those obtained by the RO, they reflect 
that the veteran was fully informed of the VCAA.  Thus, the 
Board has clear evidence as to how the veteran would respond 
to a proper notice, albeit after the initial adjudication.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); 
Huston v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not 
for the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
he was adequately informed and he was not impeded in the 
pursuit of his claim, the Board finds no prejudice to the 
veteran.  Pelegrini, 18 Vet. App. at 121-22; see also Conway 
v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the veteran's 
SMRs, VA treatment records, and copies of the relevant log 
entries of the vessel to which the veteran was assigned at 
the time he claims his stressors occurred.  The RO also 
arranged for psychiatric examinations.  Neither the veteran 
nor his representative asserts that there is additional 
evidence in need of development, or that there is a request 
for development which has not been acted upon.  Indeed, the 
veteran's representative relies on the developed log entries 
to argue allowance of the veteran's claim.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist.  38 C.F.R. § 3.159(c) (2003).

As noted above, the veteran filed his claim in July 1999.  
The April 2000 rating decision denied the claim.

Factual background.

The SMRs do not reflect any entries for complaints, findings, 
or treatment for, an acquired mental disorder.  The October 
1968 Report of Medical Examination for Release From Active 
Duty reflects that the psychiatric area was assessed as 
normal.

The veteran's personnel records reflect that his specialty 
was changed to that of Storekeeper as of April 1968.  His 
records do not reflect what his assigned specialty was prior 
to that date.

The August 1999 VA PTSD Examination Report reflects that the 
veteran reported that he served in the Navy from 1966 to 1969 
and that he experienced several traumatic events during 
search and rescue duty while assigned to the USS Laffey.  The 
veteran reported that his primary duty was to rescue persons 
lost at sea.  He and his team would venture into the water 
from lifeboats sent from his ship.  During his first rescue 
mission, the veteran was pulling the body of a fellow sailor 
out of the water, which also involved pulling the sailor's 
decapitated head out of the water.  He recognized the head as 
a school friend, who apparently was washed overboard during a 
storm.  The veteran described another rescue mission which 
involved a pilot who ejected from an airplane.  The veteran 
related instances of being able to recover only those body 
parts which weren't eaten by sharks.  The veteran related 
that the body parts were put in cans for transport to the 
ship.  The other trauma which the veteran related he 
experienced was the noise from the firing of the ship guns 
during maneuvers.  He related that the noise lasted for 
hours, that it was deafening, and that it was very difficult 
to tolerate.  The examiner rendered an Axis I diagnosis of 
PTSD.

The October 2000 informal conference report reflects that the 
veteran related that in September 1967 or October 1967, while 
serving as a bosun's mate aboard the USS Laffey, the ship was 
off Cape Hatteras, North Carolina, when a sailor was washed 
overboard from another ship.  Another incident related by the 
veteran occurred between November 1967 and February 1968 
during exercises with an Italian or Spanish carrier.  The 
veteran related that a non-US military aircraft went down, 
and he was involved with the retrieval of the pilot's body.

The Command History for the USS Laffey for January 1, 1967, 
to December 31, 1967, reflects no mention of search and 
rescue missions.  Neither is there any mention of retrieving 
human remains.  Further, the ship summary for 1967 does not 
reflect any operations off North Carolina.  The Laffey was 
off South Carolina from March 14 - 22, 1967.  The ship 
history also reflects that the USS Laffey departed her 
homeport at Norfolk, Virginia, on September 1, 1967, for 
deployment in the Mediterranean Sea, and returned to homeport 
on January 29, 1968.  The only contact with Italian vessels 
reflected in the ship logs is in November 1967, when the 
Laffey steamed into port at Toulon, France.  The ship log for 
Tuesday, November 28, 1967, makes reference to a French 
vessel in distress, and that another French vessel proceeded 
independently to assist.  There is no mention of any life-
threatening situation.  The ship history of January 1, 1968, 
to December 31, 1968, makes reference solely to routine 
training maneuvers.  There is no mention of any search and 
rescue mission or loss of life.

The February 2004 VA PTSD Examination report reflects that 
the veteran reported his lengthy history of substance abuse, 
which began in the Navy.  He related that his primary 
assignment was maintenance on the outside of the ship, but 
that he was assigned to search and rescue a couple of times.  
The veteran related that one episode which affected him 
occurred while he was on search and rescue in the 
Mediterranean during NATO war games.  Another ship lost a man 
and when they went out, all they found was a head.  The 
veteran related that the eyes of the head were very swollen 
and unrecognizable.  For some reason, the veteran believed 
the head to be that of his friend, though he did not know 
where his friend was stationed.  He never checked to find out 
for certain.  The other incident related by the veteran 
involved two Italian pilots who ejected over the 
Mediterranean.  One survived, but the other one did not.  The 
veteran related that these two incidents bother him to the 
point that he avoids water.  He does not even go fishing.  He 
can watch war movies as long as they do not entail naval 
battle scenes.  He related that he has trouble sleeping, 
staying asleep, and he has daytime sleepiness.  The veteran 
denied hypervigilism, exaggerated startle response, inability 
to recall important aspects of the trauma or diminished 
interest, detachment relative to the trauma, or clear 
flashbacks.

The examiner observed the veteran to be oriented to time, 
place, and person.  His memory was normal for recall of both 
remote and recent events.  His cognitive functions were well 
within the normal range and his mood was euthymic.  The 
examiner observed that the veteran's military, psychiatric, 
and medical history, do not support a diagnosis of PTSD, 
although the veteran has a depressive disorder.  The examiner 
rendered an Axis I diagnosis of depressive disorder not 
otherwise specified.

The veteran's representative asserts that the evidence is 
sufficiently in equipoise to grant the benefit which the 
veteran seeks via granting him the benefit of the doubt.  The 
representative makes particular reference to a July 2001 
letter from the then Center For Unit Records, recently 
redesignated as the Center for Unit Records Research (CURR).  
The letter references a November 1967 instance where the USS 
Laffey assisted a French vessel in distress.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the Diagnostic and Statistical Manual 
of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD.  A claimed non-combat stressor must be 
verified.  Further, the veteran's uncorroborated testimony is 
not sufficient to verify a non-combat stressor.  Cohen v. 
Brown, 10 Vet. App. at 146-47; see also Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

The Board notes the fact that the case file reflects one PTSD 
examination which diagnosed the veteran as having PTSD and 
the most current one which concluded the veteran did not meet 
the criteria for PTSD.  These conflicting diagnoses need not 
be reconciled, however, as the veteran's claimed stressors 
are not verified.  As set forth above, the official ship logs 
do not recount any events even remotely resembling those the 
veteran claims as stressors.  There also is the matter of the 
veteran's contradictory accounts.  At the August 1999 
examination he related that the sailor was washed overboard 
while off Cape Hatteras, North Carolina, but at the February 
2004 examination he related that it occurred in the 
Mediterranean.  In any event, the ship records do not confirm 
such incidents.  The Board deems it highly doubtful that 
events which involved the loss of life would not have been 
recorded.

The Board notes the veteran's representative's reference to 
the CURR letter.  A close reading of the log entry in 
question reveals that the CURR was mistaken in stating that 
the USS Laffey assisted the French vessel in distress.  The 
entry for November 28, 1967, reflects that the Laffey steamed 
with a task group which included the French ship, Cassard, 
and the Italian vessel, Fasan.  The entry appears to depict 
an exercise, as opposed to an actual distress situation.  
Nonetheless, the last sentence of the entry reflects that the 
Cassard detached to proceed independently to assist the 
French vessel in distress.

In addition to official ship records not confirming the 
veteran's claimed stressors, the veteran's account of events 
are of doubtful credibility.  The veteran is entitled to the 
benefit of the doubt where the evidence in favor of service 
connection and against service connection is roughly in 
balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that the evidence preponderates against a 
finding of service connection.  38 C.F.R. § 3.303, 3.304(f) 
(2003).


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


